Sherman, J.,
dissenting. The agreement is not within the Statute of Frauds and Perjuries, it being a promise only to pay bach a sum of money, overpaid for the land, if, upon actual mensuration, it fell short of its supposed, contents. And the agreement appears to be legal and reasonable, for the price of the land was, by agreement of the parties, to be in proportion to the contents which could not be known, but by its being surveyed by some skillful surveyor, which the parties might well postpone to some convenient time; and if, when ascertained, it appeared that more than the price agreed on had been paid, the surplus ought to be refunded. And if the promise had been within the Statute of Frauds and Perjuries, and in writing, it need not have been set forth in the declaration, but might have been given in evidence on the general issue; and no advantage can be taken of the omission on a general or special demurrer. Raym. 450, 451; 2 Jones, 158; S. C., 1 Bac. Abr. 75; Buller’s Nisi Prius, 275.